MEMORANDUM *
We affirm for the reasons stated by the district court in its order granting the motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6). The Supreme Court’s recent decision in Sereboff v. Mid Atlantic Med. Servs., Inc., — U.S.-, 126 S.Ct. 1869, 1875, 164 L.Ed.2d 612 (2006), does not undermine the district court’s reasoning and Peralta v. Hispanic Business, Inc., 419 F.3d 1064, 1076 (9th Cir.2005), supports it.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.